Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claim is allowable because the prior art fails to teach a process regulator calculating a period time duration by summing the arc time duration and the short-circuiting time duration, calculating a short-circuiting percentage as a ratio of the measured short circuiting time duration over the period time duration, determining whether the period time duration exceeds a threshold value, in response to determining that the period time duration exceeds the threshold value, decreasing the energy supplied regardless of the short-circuiting percentage, in response to determining that the period time duration does not exceed the threshold value: increasing the energy supplied in response to the short-circuiting percentage exceeding a defined adjustable set value, and decreasing the energy supplied in response to the short-circuiting percentage being less than the defined adjustable set value as set forth in claims 1, 10, and 16.
Mita et al. (5,824,991) teaches a short circuit detecting circuit for detecting a time T, an electrode, control 11, and a pulsed arc welding method (see Fig. 6).  However, Mita et al. fails to teach the above limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR FLORES SANCHEZ whose telephone number is (571)272-4507.  The examiner can normally be reached on Monday thru Thursday8:00-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR FLORES SANCHEZ/Primary Examiner, Art Unit 3724